Citation Nr: 0903940	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1953 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is 
attributable to his active military service.

2.  The veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2007 notice letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate his claim.  By the March 2007 letter, 
the RO provided the veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The RO attempted to obtain the veteran's 
service medical records (SMRs) (which might include service 
treatment records (STRs) and laboratory and examination 
reports) from the National Personnel Records Center (NPRC).  
However, the NPRC informed the RO that the SMRs were 
unavailable because they were likely destroyed by fire.  
Further efforts to obtain SMRs would be futile.  See 
38 C.F.R. § 3.159(c)(2).  The veteran has not identified any 
facilities as treatment providers for his hearing loss or 
tinnitus.  Therefore, there are no records from private or VA 
facilities to be obtained.  Although a VA examination was not 
conducted in connection with the claims, one was not 
warranted as explained in more detail below.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In February 2007, the veteran filed claims of service 
connection for hearing loss and tinnitus.  The veteran stated 
that he has bilateral hearing loss and tinnitus resulting 
from noise exposure due to his military occupational 
specialty (MOS) as a machine operator.  In an August 2007 
notice of disagreement and a January 2009 informal hearing 
presentation, the veteran's representative argues that the 
veteran was exposed to hazardous noise in service as a 
machine operator or while in basic training.  

As mentioned above, the veteran has not identified any 
medical treatment providers with records relevant to his 
current claims.  Although the veteran is competent to 
identify his own hearing loss and tinnitus, no lay opinion 
can replace the auditory threshold or speech recognition test 
results required to establish impaired hearing for VA 
purposes.  Thus, while the Board does not doubt the sincerity 
of the veteran's belief that he is experiencing hearing loss 
and tinnitus; as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the diagnosis 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

As mentioned above, the veteran's SMRs were likely destroyed 
by fire while in storage at the NPRC.  Although the veteran's 
SMRs are not available, the veteran has not contended that he 
sought treatment for a hearing condition while in service.  
The Board notes that VA has heighted duties when the 
veteran's medical records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the established 
case law does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
Here, the veteran has not alleged that the missing records 
would substantiate his contentions; thus, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable and, 
as discussed above, that VA has fulfilled its duty to assist.

The veteran's service records indicate that the veteran's MOS 
was a machine operator.  However, neither the veteran nor the 
veteran's representative have identified any acoustic trauma 
other than listing the veteran's MOS and stating that the 
veteran underwent basic training.  Additionally, no evidence 
has been presented to show current hearing loss or tinnitus.  
Although the veteran is competent to say that he experienced 
loud noises in service, there is no evidence of any current 
hearing loss or tinnitus that is related to any such noise 
exposure.

Therefore, the Board finds that the veteran does not have 
hearing loss or tinnitus that is attributable to active 
military service.  Because there is no evidence of any 
continuity since service, or for that matter, any current 
diagnosed disability, service connection is not warranted.

As noted above, a VA examination was not provided in 
connection with these claims; however, one is not necessary 
to decide the claims.  Because the evidence of record does 
not suggest that any current hearing loss or tinnitus is 
related to noise exposure in service, the Board finds that a 
medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that there is no objective 
evidence that any sensorineural hearing loss manifested 
itself to a compensable degree within one year of the 
veteran's separation from military service or that the 
veteran currently has sensorineural hearing loss.  Thus, 
service connection is not warranted for hearing loss on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and tinnitus must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


